The opinion of the court was delivered by
Kellogg, J.
This was a suit to recover for the personal services of the plaintiff. Upon the facts detailed in the auditor’s report, the county court rendered judgment for the defendant; and the question here raised for consideration is, whether that judgment was erroneous. As the services of the plaintiff were rendered under a contract for a fixed period of labor, anotas the plaintiff left the service of the defendant without his consen^and before the fulfilment 'of the contract, his right to recover for lie services actually rendered must depend upon the fact, whether the plaintiff had sufficient causé for leaving the employment of the defendant. For it is' well settled by repeated adjudications in this state, that if a party, under a contract to labor for a specified period, leave the service of the party with whom he contracted, before the expiration of the time :and without sufficient cause, he cannot sustain an action thereon. Hair v. Bell, 6 Vt. 35.
The question then arises, had the plaintiff sufficient cause to justify his leaving the service of the defendant ? The case finds, that ¡the defendant employed the plaintiff a portion of the time in ditch*505ing upon lands other than the defendant’s ; but this would furnish no sufficient cause for abandoning the contract, inasmuch as the employment was with the consent of the plaintiff. Hair v. Bell, ub. supra. Indeed, the case does not disclose a single fact, that furnishes the slightest justification to the plaintiff for leaving the. service of the defendant. The services rendered by the plaintiff were under a contract to labor for the defendant seven months. It was an entire contract, and the performance of it was a condition precedent to the plaintiff’s right of recovery.
The judgment of the county court was correct and is affirmed.